Citation Nr: 0020715	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  95-09 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizophrenic reaction, paranoid.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That determination continued the veteran's noncompensable 
evaluation for schizophrenic reaction.  The veteran filed a 
timely substantive appeal.  

In an August 1995 supplemental statement of the case, the RO 
increased the veteran's disability rating from noncompensable 
to 10 percent disabling.  

This case was most recently before the Board in April 1999 at 
which time it was remanded to the RO in Los Angeles, 
California, for further development. 

Subsequently, the veteran's disability rating was increased 
from 10 to 50 percent disabling.  The Court of Appeals for 
Veterans Claims (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The case has been returned to the Board for appellate review. 

On the examination for VA in October 1999, the veteran 
reported that he had stopped working in 1993 due to a 
worsening mental condition.  This statement could be 
construed as a claim for total rating for compensation 
purposes based on individual unemployability.  That issue has 
not been adjudicated by the RO and is referred to that agency 
for such adjudication.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected schizophrenia is 
manifested by a moderately disheveled appearance, tardive 
dyskinesia, guardedness, paranoia, difficulty with short term 
memory and concentration, and hallucinations and delusions, 
not productive of more than considerable social and 
industrial impairment.

3.  The veteran's service-connected paranoid schizophrenia is 
not productive of more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

4.  Neither the old or new criteria for evaluating 
psychiatric disabilities are more favorable to the veteran.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9203 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9203, 38 
C.F.R. §§ 3.103, 4.7 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that service connection for schizophrenic 
reaction, paranoid was established in November 1955.  

VA outpatient treatment records dated from May 1981 to 
September 1982 show treatment for adjustment disorder with 
depressed mood.

VA hospitalization report dated in May 1982 shows that the 
veteran was admitted with complaints of depression.  The 
final diagnosis was adjustment disorder with depressed mood.  

In March 1994, the veteran reported that his psychiatric 
disability had increased in severity, thus an increased 
rating was warranted.  

VA outpatient treatment records dated from February 1994 to 
July 1995 show ongoing treatment for schizophrenia with a 
consistent Global Assessment of Functioning (GAF) score of 
60.  

The veteran was accorded a VA examination in October 1994.  
On examination, there were no hallucinations, no delusions, 
and no suicidal or homicidal ideations.  He was described as 
alert and oriented.  His interpretation of proverbs was fair.  
His affect remained very bright with an overall mood no more 
than mildly depressed.  His cognitive thinking was grossly 
intact.  The diagnosis was adjustment disorder with depressed 
mood.  

The veteran was accorded a VA psychiatric examination in 
October 1999.  At that time, he complained of generalized 
paranoia and social isolation.  He reported poor 
concentration and a feeling that people could read his mind.  
He complained of forgetfulness and depression.  On 
examination, the veteran was described as disheveled.  He 
exhibited tardive dyskinesia with a smacking of the lips and 
jerking movements of the arms.  It was noted that the veteran 
lived alone.  He was able to tend to his activities of daily 
living.  

On mental status examination, his speech was of regular rate 
and rhythm.  He had a normal tone and pressure to his voice.  
His eye contact was described as good.  He was alert and 
oriented in all four spheres.  Long term memory was intact.  
He could recall relevant personal information.  His 
concentration was intact.  Insight and judgment were intact.  
The veteran's mood was described as depressed.  His affect 
was flat and restricted.  His fund of knowledge was 
appropriate.  There was no evidence of psychomotor 
retardation or agitation.  The examiner noted that the 
veteran appeared to be paranoid and guarded.  He exhibited 
mild tangentially.  He complained of delusions but no thought 
insertions.  There was no evidence of loosening of 
associations.  

The diagnoses were Axis I- chronic paranoid schizophrenia, 
dysthymia; Axis- no diagnosis; Axis III- no diagnosis; Axis 
IV- psychosocial stressors, moderate to severe; and Axis VI- 
GAF- current for chronic paranoid schizophrenia -58.  GAF for 
dysthymia -63.  

The examiner reported that the veteran's schizophrenia 
symptoms directly related to ability to relate to others due 
to paranoia.  It was noted that the veteran was unable to 
maintain appropriate grooming secondary to schizophrenia and 
thought disorganization.  His inappropriate grooming was also 
50 percent attributable to his dysthymia and poor motivation.  
The dysthymia was primarily responsible for the veteran's 
emotional instability and recurrent suicidal thoughts as well 
as apathy.  The reported concentration difficulties, 
hallucinations, delusions, and social withdrawal were related 
to his schizophrenia.  The examiner opined that the veteran's 
schizophrenic symptoms represented moderate pathology in the 
context of living an independent lifestyle.  

Pertinent Law and Regulations

The Board finds that the veteran's claim is well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a). 

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability. 38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Since the time the veteran filed his claim for an increased 
rating, the regulations for the evaluation of psychiatric 
disorders were revised and became effective as of November 7, 
1996. 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

The Board notes that the veteran has been provided with both 
the old and new versions of the regulation.  He was provided 
with the old version of the rating criteria in the statement 
of the case.  Supplemental statements of the case issued in 
May 1998 and November 1999 addressed the new criteria.

Under 38 C.F.R. § 4.132, Diagnostic Code 9203, prior to 
November 7, 1996, psychotic disorders such as paranoid 
schizophrenia are rated as 100 percent disabling when there 
are active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent rating is 
assigned with lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  A 50 
percent rating is assigned when there is considerable 
impairment of social and industrial adaptability.

Under 38 C.F.R. § 4.130, effective as of November 7, 1996, 
paranoid schizophrenia is rated as 100 percent disabling when 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

A 70 percent evaluation is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Analysis

While the veteran certainly exhibited some of the symptoms 
necessary for a 70 percent evaluation under the new criteria 
on the most recent VA examination revealed that the veteran 
was oriented with fluent speech and was without flight of 
ideas or looseness of association.  Further, he was 
cooperative, goal oriented, and had coherent speech.  Thus, 
he appeared to communicate well and had no gross impairment 
in thought processes.  In addition, there is no evidence of 
grossly inappropriate behavior, and he was able to function 
independently, is not spatially or otherwise not oriented, 
and is maintaining at least one effective relationship with 
his brother.  

Next, although there were complaints of suicidal thoughts, 
emotional instability and apathy, these symptoms were 
attributed primarily to his non-service connected dysthymia.  
Moreover, it was noted that his inability to maintain 
appropriate grooming, was 50 percent due to his dysthymia and 
poor motivation and 50 percent due to schizophrenia and 
thought disorganization.  The veteran has not been shown to 
be disoriented to time, place, person, reason or have an 
impaired memory for relevant personal information.  
Specifically, the examination report shows that he is alert, 
oriented, cooperative, and he appears to be a good historian.

Finally, the veteran's assigned GAF was reported to be 58, 
which would indicate moderate difficulty in social and 
occupational functioning.  Such a GAF clearly is inconsistent 
with a rating greater than 50 percent under Diagnostic Code 
9203.  Moreover, the 1999 VA examiner described the veteran's 
schizophrenic symptoms suggestive of moderate pathology.  
Thus, his symptoms cannot be said to result in more than 
considerable social and industrial inadaptability, such as to 
warrant a higher evaluation under the old criteria.

Therefore, considering the medical evidence of record, the 
Board finds that, under the criteria of Diagnostic Code 9203, 
effective on and after November 7, 1996, and under the 
criteria of Diagnostic Code 9203, effective prior to November 
7, 1996, and even considering the criteria of 38 C.F.R. 4.7, 
the preponderance of the evidence is against a rating in 
excess of 50 percent for schizophrenic reaction, paranoid.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. 
5107(b).


In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO has not considered the 
applicability of § 3.321.  However, the Court has held that 
the Board can determine in the first instance that a 
disability does not warrant referral for consideration of an 
extraschedular rating.  Accordingly consideration of this 
question by the Board does not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran's psychiatric disability has not necessitated 
hospitalization since 1982; thus it is not manifested by the 
need for frequent hospitalization.  The veteran's disability 
has been found to result in only moderate impairment, thus it 
cannot be found that the disability causes marked 
interference with employability.  Therefore, the Board finds 
that referral for consideration of an extraschedular 
evaluation is not warranted.


ORDER

A rating in excess of 50 percent for schizophrenic reaction, 
paranoid is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

